DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2021/0351455 to Kim et al.
With respect to claim 1, Kim et al. teach a leadframe for a battery apparatus of an electric vehicle, having an inner frame 100 (an encircling frame section) and first inner frames 110 (at least one separating section) which subdivides the inner frame 100 (the frame section) into at least two module receptacles for receiving in each case one cell module, wherein the inner frame 100 with the heat dissipation plate 200 (the encircling frame section) has an outer portion of adhesive 600 (an encircling outer sealing means for sealing off against the passage of liquid and furthermore the at least one separating section, together with the frame section), has an inner portion of the adhesive 600 (an inner sealing means, which encircles each module receptacle, for sealing off against the passage of liquid) (Kim et al.: Sections [0103], [0121], [0167] and [0174]-[0180]; Figs. 3-9). 

    PNG
    media_image1.png
    348
    642
    media_image1.png
    Greyscale

With respect to claim 2, Kim et al. teach the leadframe, wherein the first inner frames 110 (at least one separating section) subdivides the inner frame 100 (the frame section) into identical or substantially identical module receptacles (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 3, Kim et al. teach the leadframe, wherein the inner frame 100 (the frame section) for each of the module receptacles has the third inner frame 130 (at least one tolerance section) (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 4, Kim et al. teach the leadframe, wherein the third inner frame 130 (the tolerance section) is arranged in the inner frame 100 (the frame section) on either side of the respective module receptacle (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 5, Kim et al. teach the leadframe, further comprising fastening hole (at least one fastening section) arranged in the frame section between the outer portion of the adhesive 600 (the outer sealing means) and the inner portion of the adhesive 600 (the inner sealing) means for fastening to a battery frame of the battery apparatus (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 6, Kim et al. teach the leadframe, wherein the outer portion of the adhesive 600 (the outer sealing means) and the inner portion of the adhesive 600 (the inner sealing) are arranged in a common sealing plane (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 7, Kim et al. teach the leadframe, further comprising an inlet and an outlet (a cooling fluid connection) in a side of the cooling block 300 (arranged outside the 

With respect to claim 8, Kim et al. teach the leadframe, wherein the inner frame 100 (at least one of the frame section) and the first inner frame 110 (the at least one separating section) have empty slots (mounting sections) for mounting the cell modules (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 9, Kim et al. teach a battery apparatus for an electric vehicle, comprising an outer frame 400 (a battery frame) to which the inner frame 100 (the leadframe) is fastened and in which cell modules with battery cells are arranged (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

With respect to claim 10, Kim et al. teach a method for producing a battery apparatus, comprising: inserting cell modules into outer frame 400 (the battery frame), fitting and fastening the inner frame 100 (the leadframe) to the cell modules and the outer frame 400 (the battery frame) (Kim et al.: Sections [0103], [0167] and [0174]-[0180]; Figs. 3-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/12/2022